Citation Nr: 0712336	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  03-35 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
primary glaucoma, bilateral.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter is on appeal from an October 2002 rating decision 
by the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
bilateral primary glaucoma and assigned a 20 percent 
evaluation.  The veteran disagrees with the disability 
rating.

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  


FINDINGS OF FACT

1.  The veteran's corrected visual acuity is 20/20, 
bilaterally.

2.  Impairment of field vision does not reflect loss of 
temporal half, bilateral or unilateral concentric contraction 
to 5 degrees, bilateral concentric contraction to 15 degrees 
but not 5 degrees, bilateral concentric contraction to 30 
degrees but not to 15 degrees, or bilateral concentric 
contraction to 45 degrees but not to 30 degrees.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for primary glaucoma, bilateral, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.2, 4.3, 4.7, 4.10, 4.75, 4.76, 4.76a, 4.84a, 
Diagnostic Codes (DCs) 6013, 6080, 6081 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006). 

Under the rating schedule, primary glaucoma is evaluated on 
impairment of visual acuity or field loss, with a minimum 
rating of 10 percent.  38 C.F.R. § 4.84a, DC 6013.  The 
veteran's glaucoma is bilateral.

Turning first to visual acuity, the Board finds that a higher 
rating is not warranted.  Specifically, a June 2002 VA 
examination reflected visual acuity without correction as 
20/40 in the right eye and 20/30 in the left eye, and with 
correction to 20/25, bilaterally.  An August 2003 VA 
examination reflected corrected visual acuity as 20/20, 
bilaterally.  Private clinical records reflect corrected 
visual acuity as 20/20 in January 2002 and March 2002.  The 
veteran's essentially normal corrected visual acuity does not 
meet the criteria for a rating in excess of 20 percent under 
38 C.F.R. § 4.84a.

As to loss of field of vision, regulations provide that 
measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated.  The 
usual perimetric methods will be employed, using a standard 
perimeter and three millimeter white test object.  At least 
16 meridians 22 1/2 degrees apart will be charted for each 
eye.  

The charts will be made a part of the report of examination 
and not less than two recordings, and three when possible, 
will be made.  The minimum limit for this function is 
established as a concentric central contraction of the visual 
field to five degrees.  This type of contraction of the 
visual field reduces the visual efficiency to zero.  38 
C.F.R. § 4.76.

The Rating Schedule provides that the extent of visual field 
contraction in each eye is determined by recording the extent 
of the remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in Table III.  

The degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes.  38 C.F.R. § 4.76a.

The provisions of 38 C.F.R. § 4.76a, Table III reflects 
normal visual field extent at 8 principal meridians as 
follows (in degrees):  temporally 85, down temporally 85, 
down 65, down nasally 50, nasally 60, up nasally 55, up 45, 
and up temporally 55.  

A June 2002 VA visual field examination showed the right 
visual field with dimensions of 60 degrees temporally, 61 
degrees down temporally, 61 degrees down, 49 degrees nasally, 
43 degrees down nasally, 39 degrees up nasally, 38 degrees 
up, and 45 degrees up temporally.  The average concentric 
contraction was 50 degrees or 20/40.  

The left visual field showed dimensions of 29 degrees 
temporally, 36 degrees down temporally, 22 degrees down, 21 
degrees nasally, 24 degrees down nasally, 20 degrees up 
nasally, 11 degrees up, and 20 degrees up temporally.  The 
average concentric contraction was 23 degrees or 20/100.  

An August 2003 VA visual field examination showed the right 
visual field with dimensions of 53 degrees temporally, 50 
degrees down temporally, 50 degrees down, 53 degrees nasally, 
58 degrees down nasally, 45 degrees up nasally, 32 degrees 
up, and 43 degrees up temporally.  The average concentric 
contraction was 48 degrees or 20/50.  

The left visual field showed dimensions of 60 degrees 
temporally, 66 degrees down temporally, 45 degrees down, 48 
degrees nasally, 48 degrees down nasally, 40 degrees up 
nasally, 32 degrees up, and 50 degrees up temporally.  The 
average concentric contraction was 49 degrees or 20/50.  

Impairment of field of vision is evaluated pursuant to the 
criteria found in DC 6080.  Under DC 6080, loss of temporal 
half of the visual field warrants a 30 percent rating if 
bilateral, a 10 percent rating if unilateral, or is rated as 
20/70.  Loss of the nasal half of the visual field 
bilaterally results in a 20 percent rating, unilaterally 
results in a 10 percent rating, or may be rated as 20/50.  

Concentric contraction of the visual field to 5 degrees, 
results in a 100 percent rating if bilateral, a 30 percent 
rating if unilateral, or may be rated as 5/200.  Concentric 
contraction of the visual field to 15 degrees but not to 5 
degrees results in a 70 percent bilateral rating, a 20 
percent unilateral rating, or is rated as 20/200. 

Concentric contraction of the visual field to 30 degrees but 
not to 15 degrees, bilaterally, results in a 50 percent 
rating, unilaterally results in a 10 percent rating, or is 
rated as 20/100.  Concentric contraction of the visual field 
to 45 degrees but not to 30 degrees bilaterally results in a 
30 percent rating, unilaterally results in a 10 percent 
rating, or is rated as 20/70.  

A concentric contraction of the visual field to 60 degrees 
but not to 45 degrees results in a bilateral rating of 20 
percent, a unilateral rating of 10 percent, or rate as 20/50.  
Demonstrable pathology commensurate with the functional loss 
will be required.  The concentric contraction ratings require 
contraction within the stated degrees, temporally; the nasal 
contraction may be less.  38 C.F.R. § 4.84a, DC 6080, Note 
(2).

In this case, the above evidence does not support a higher 
rating under DC 6080.  That is to say, the impairment of 
field vision does not reflect loss of temporal half, 
bilateral or unilateral concentric contraction to 5 degrees, 
bilateral concentric contraction to 15 degrees but not 5 
degrees, bilateral concentric contraction to 30 degrees but 
not to 15 degrees, or bilateral concentric contraction to 45 
degrees but not to 30 degrees.  

As noted, one examination reflected an average concentric 
contraction of 23 degrees but the result was unilateral, not 
bilateral.  The remaining averages, in the 48-50 degree 
range, do not support a higher rating.  Moreover, a 10 
percent rating is the highest available under DC 6081 for 
unilateral scotoma so this provision is not for application.  
Further, the Board finds that the disability has not 
significantly changed and a uniform evaluation is warranted.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Next, the Board has considered the October 2003 statement 
from a private physician to the effect that VA miscalculated 
the percentage of visual loss and percentage of overall 
impairment due to the veteran's glaucoma.  The physician 
suggested that combining the loss in the left eye with that 
in the right eye, giving three times the weight to the better 
eye, which is the "the standard approach for calculating 
overall visual loss," gave the veteran an impairment of 32 
percent corresponding to a 30 percent loss or impairment of 
the whole person.  The veteran maintains that this evidence 
supports a 30 percent rating.  

While not disputing the private physician's presumptions 
regarding the calculation for visual loss, the Board is bound 
by the laws and regulations of VA, including the provisions 
of 38 C.F.R. § 4.84a, in assessing the veteran's vision 
impairment.  In essence, the assessment of the medical 
evidence in terms of the rating criteria is simply a 
mechanical application of the rating schedule to the numeric 
designations obtained from visual testing.  In this case, 
there is no basis for a higher rating and the appeal is 
denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The veteran was notified of the VCAA as it applies to his 
present appeal by correspondence dated in April 2002 and 
January 2005.  He has been provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, all identified and authorized 
post-service medical records relevant to the issue on appeal 
have been requested or obtained.  Further, the veteran 
requested and was scheduled for a hearing before the Board 
but failed to report.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issue on appeal were obtained in June 2002 and August 
2003.  The available medical evidence is sufficient for an 
adequate determination.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for an increased rating; however, he was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  Any questions 
as to the appropriate effective date to be assigned are moot 
as the claim has been denied.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled and no further action is necessary under the 
mandate of the VCAA.




ORDER

An initial rating in excess of 20 percent for primary 
glaucoma, bilateral, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


